Board of Mgrs. of the Warren House Condominium v 34th St. Assoc. LLC (2017 NY Slip Op 07167)





Board of Mgrs. of the Warren House Condominium v 34th St. Assoc. LLC


2017 NY Slip Op 07167


Decided on October 12, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 12, 2017

Acosta, P.J., Renwick, Webber, Oing, Moulton JJ.


152052/13 4598 4597

[*1]The Board of Managers of the Warren House Condominium, etc., Plaintiff-Respondent-Appellant,
v34th Street Associates LLC, et al., Defendants-Appellants-Respondents.


Goldberg Weprin Finkel Goldstein LLP, New York (Matthew Hearle of counsel), for appellants-respondents.
Braverman Greenspun, P.C., New York (Tracy Peterson of counsel), for respondent-appellant.

Orders, Supreme Court, New York County (Manuel J. Mendez, J.), entered August 18, 2015, which denied defendants' motion for summary judgment and plaintiff's motion for partial summary judgment, unanimously affirmed, without costs.
Issues of fact exist as to whether defendants' ownership of more than 10% of the condominium units has rendered the condominium unviable. In particular, plaintiff submitted evidence indicating that such ownership by defendants has made lenders unwilling to provide financing or mortgages secured by the condo units, and that defendants' rental tenants have caused increased wear and tear on the building's common areas (see 511 W. 232nd Owners Corp. v Jennifer Realty Co., 98 NY2d 144, 152-153 [2002]; West Gate House, Inc. v 860-870 Realty LLC, 7 AD3d 412 [1st Dept 2004]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 12, 2017
CLERK